Title: Abigail Adams to Elizabeth Cranch, 2 April 1786
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      My dear Neice
      London April 2. 1786
     
     I think my dear Betsy that some Letter of yours must have faild, as I have none of a later date, than that which you sent me from Haverhill by mr Wilson, by which I find that you are studying Musick with Miss White. This is an accomplishment much in vogue in this Country, and I know of no other civilized Country which stands in so much need of harmonizing as this. That ancient Hospitality for which it was once so celebrated, seems to have degenerated into mere ceremony. They have exchanged their Humanity for ferocity and their civility, for, for; fill up the blank, you can not give it too rough a name.
     I believe I once promised to give you an account of that Kind of visiting call’d “Ladies Route.” There are two kinds, one where a Lady sets apart a particular day in the week to see Company, these are held only 5 months in the Year it being quite out of fashion to be seen in London during the summer. When a Lady returns from the Country she goes round and leaves a Card with all her acquaintance, and then sends them an invitation to attend her Routes during the season. The other kind are where a Lady sends to you for certain Evenings and their Cards are always addrest in their own names both to Gentlemen and Ladies. Their Rooms are all set open and card tables set in each Room. The Lady of the House receives her company at the door of the drawing Room, where a set number of Curtizes are given; and received, with as much order, as is necessary for a soldier who goes through the different Evolutions of his excercise. The visotor then proceeds into the Room without appearing to notice any other person and takes her Seat at the Card table.
     
      “Nor can the Muse her aid impart
      unskild in all the terms of art
      Nor in harmonious Numbers put
      the deal the shuffle and the cut
      Go Tom and light the Ladies up
      It must be one before we Sup.”
     
     At these Parties it is usual for each Lady to play a rubber as it is termd, where you must lose or win a few Guineas; to give each a fair Chance, the Lady then rises and gives her seat to an other set. It is no unusual thing to have your Rooms so crouded that not more than half the company can sit at once, Yet this is calld Society and Polite Life. They treat their company with Coffe tea Lemonade orgee and cake. I know of but one agreeable circumstance attending these parties which is that you may go away when you please without disturbing any body. I was early in the winter invited to Madam de Pintos the Portegeeze Ministers. I went accordingly, there were about 200 persons present. I knew not a single Lady but by sight, having met them at Court, and it is an establishd rule tho you was to meet as often as 3 Nights in the Week, never to speak together or know each other unless particularly introduced. I was however at no loss for conversation, Madam de Pinto being very polite, and the foreign ministers being the most of them present, who had dinned with us and to whom I had been early introduced. It being Sunday evening I declined playing at Cards. Indeed I always get excused when I can.
     
      “Heaven forbid, I should catch the manners living as they rise”
     
     Yet I must Submit to a Party or two of this kind. Having attended Several, I must return the compliment in the same way.
     Yesterday we dinned at mr Paridices. I refer you to mr Storer for an account of this family. Mr Jefferson, col. Smith, the Prussian and Venitian Ministers were of the company, and several other persons who were strangers. At 8 oclock we returnd home in order to dress ourselves for the Ball, at the French Ambassadors to which we had received an invitation a fortnight before. He has been absent ever since our arrival here till 3 weeks ago. He has a levee every Sunday evening at which there are usually several hundred persons. The Hotel de France, is Beautifully situated, fronting St James park, one end of the House standing upon Hyde park. It is a most superb Building. About half past nine we went, and found some Company collected. Many very Brilliant Ladies of the first distinction were present. The Dancing commenced about 10, and the rooms soon filld. The Room which he had built for this purpose, is large enough for 5 or 6 hundred persons. It is most elegantly decorated, hung with a Gold tissue ornamented with 12 Brilliant cut Lustures, each containing 24 candles. At one end there are two large Arches, these were adornd with wreaths and bunches of Artificial flowers upon the walls; in the Alcoves were Cornicup loaded with oranges sweet meats &c coffe tea Lemonade orgee &c were taken here by every person who chose to go for it. There were coverd seats all round the room for those who did not chuse to dance. In the other Rooms card tables and a large Pharo table were Set. This is a New kind of game which is much practised here. Many of the company who did not dance retired here to amuse themselves. The whole Stile of the House and furniture is such as becomes the Ambassador from one of the first Monarchs in Europe. He had 20 thousand Guineas allowd him, in the first instance to furnish his House and an anual sallery of 10 thousand more. He has agreeably blended the magnificence and splendour of France with the neatness and elegance of England. Your cousin had unfortunately taken a cold a few days before and was very unfit to go out. She appeard so unwell that about one we retird without staying Supper, the sight of which only I regreeted, as it was in a stile no doubt superiour to any thing I have seen. The Prince of Wales came about eleven oclock. Mrs Fitzherbet was also present, but I could not distinguish her. But who is this Lady methinks I hear you say? She is a Lady to whom against the Laws of the Realm the Prince of Wales is privately married, as is universally believed. She appears with him in all publick parties, and he avows his marriage where ever he dares. They have been the topick of conversation in all companies for a long time, and it is now said that a young Gorge may be expected in the Course of the Summer. She was a widow of about 32 years of age whom he a long time percecuted in order to get her upon his own terms, but finding he could not succeed, he quieted her conscience by Matrimony, which however valid in the Eye of Heaven, is set asside by the Law of the Land which forbids a Prince of the Blood to marry a subject.
     As to dresses I believe I must leave them to describe to your sister. I am sorry I have nothing better to send you than a sash and a vandike ribbon, the narrow is to put round the Edge of a hat, or you may trim what ever you please with it. I have inclosed for you a Poem of col Humphriess. Some parts you will find perhaps, too high seasond. If I had observed it before publication, I know he would have alterd it.
     When you write again tell me whether my fruit trees in the Garden bear fruit, and whether you raisd any flowers from the seed I sent you. O I long to be with you again, but my dear Girl, Your cousin, must I leave her behind me? Yes, it must be so, but then I leave her in Honorable Hands.
     
      Adieu I have only room to Say Your affectionate
      Aunt A A
     
    